Citation Nr: 0713301	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-36 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the 
calculated amount of $13,137.00, plus accrued interest 
thereon, to include the issue of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In March 2005, the Board remanded the case to the RO because 
the veteran requested a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran was incarcerated for a felony in June 1, 
2001, which the RO became aware of in March 2002.

2.  After learning of the veteran's conviction and 
incarceration for a felony, VA advised the veteran that his 
pension benefits would be discontinued effective August 1, 
2001, the 61st day of imprisonment following conviction.

3.  The veteran was at fault in the creation of the 
indebtedness through failure to promptly report his 
incarceration beyond 60 days for a felony, and failure to 
report a prompt change in address to the penal institution to 
which he was assigned.

4.  The VA was not at fault in the creation of the 
indebtedness.

5.  Recovery of the overpayment of pension benefits would not 
defeat the purpose for which benefits were awarded.

6.  The veteran's receipt of an overpayment of VA pension 
benefits constitutes an unjust enrichment and recovery would 
not result in excessive financial difficulty.

CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits in the calculated 
amount of $13,137.00 was properly created.  38 C.F.R. § 3.665 
(2006).

2.  Recovery of the overpayment of VA pension benefits in the 
amount of $13,137.00 would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006) redefined VA's obligation with respect to its duties to 
notify and assist a claimant.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notification and assistance provisions of the 
VCAA were not applicable to cases involving waivers of 
overpayments because the statute at issue in such cases was 
found in a different chapter title 38 of the United States 
Code than the chapter to which VCAA provisions were relevant.  

The veteran asserts that an overpayment cannot be determined 
until he is able to testify at a hearing.  He also has 
indicated that it is the VA who should make all necessary 
arrangements for him to have a hearing, to include 
discussions with prison officials and if need be send VA 
personnel to the prison to conduct a hearing.

The veteran is incarcerated for a felony conviction.  In an 
October 2002 letter to the veteran in response to his request 
for a personal hearing, the RO advised him of options other 
than a personal hearing.  The veteran was advised that it was 
his responsibility to notify the appropriate personnel at the 
prison, to include the Warden, of this hearing.  

A hearing on appeal before the Board of Veterans' Appeals may 
be held in one of the following places at the option of the 
appellant:  (a) In Washington, DC, or (b) At a Department of 
Veterans Affairs facility having adequate physical resources 
and personnel for the support of such hearings.  38 C.F.R. § 
20.705 (2006).  The regulation makes no provision for the 
conduct of video hearings from prison facilities.

When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by personally 
appearing before a Member or panel of Members of the Board 
and shall be conducted in the same manner as, and considered 
the equivalent of, such a hearing.  38 U.S.C. 7102, 7105(a), 
7107) (West 2002); 38 C.F.R. § 20.700 (2006).

Hearings are conducted by a Member or Members of the Board of 
Veterans' Appeals during prescheduled visits to Department of 
Veterans Affairs facilities having adequate physical 
resources and personnel for the support of such hearings. 38 
C.F.R. § 20.704(a) (2006).

The veteran was unable to attend his scheduled hearings.  The 
duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement; as such individuals are entitled to the same 
care and consideration given their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); however, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA is not authorized by statute or regulation to 
subpoena the Warden of a correctional facility and direct the 
release of the veteran from that facility.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

Because the veteran is not in a position to attend a either a 
travel board hearing or an electronic hearing at a VA 
facility, a hearing cannot be arranged.  Therefore, the Board 
concludes that VA has fulfilled any regulatory duty to 
assist.  No further development is required.  The Board will 
proceed to adjudicate the veteran's appeal regarding the 
overpayment.

Creation of the Debt/Overpayment

The veteran essentially contends that an overpayment can not 
be determined until he is able to testify at a hearing.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled. 38 C.F.R. § 
1.962.

Governing law and regulation provide that no pension under 
public or private laws administered by VA shall be paid to or 
for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning sixty-one days after such individual's imprisonment 
begins and ending when such individual's imprisonment ends.  
38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2006); 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

Here, the Board finds that the overpayment resulting in debt 
was properly created.

The veteran was awarded nonservice-connected disability 
pension in a decision dated March 1993.  He was notified of 
his responsibility to notify VA of any changes in his income, 
dependency status, or change of address.

In March 2002, the RO received information of the veteran's 
incarceration in June 2001 and of his scheduled release date 
sometime in 2022.  In March 2002, the RO notified the veteran 
that his benefits would be terminated on the 61st day after 
his incarceration.  The veteran was informed that if he had 
dependents, they may be eligible for benefits withheld and 
could apply.  The veteran was informed that this adjustment 
would result in an overpayment.  

In April 2002, the RO received information that the veteran's 
wife had received wages since May 2001.  A July 2002 letter 
notified the veteran that an adjustment in the amount the 
veteran received from the VA might be necessary.  It was 
noted that the RO's letter dated in March 2002 advised the 
veteran that his benefits must be suspended on August 1, 
2001, the 61st day of his incarceration on June 1, 2001.  The 
letter indicated that this action had been taken.  It was 
noted that information was received that the veteran's spouse 
began working in May 2001 and her earned income was counted 
from June 1, 2001.  The veteran's spouse had applied for a 
special apportionment of benefits and if granted, it was 
noted the spouse would be awarded benefits from July 1, 2002 
in the amount of $427.00.

In an October 2002 letter, the RO notified the veteran's 
spouse that an apportionment of the veteran's pension 
benefits had been approved.  The spouse would be receiving an 
award of $427.00 monthly beginning July 1, 2002.

The result of incarceration created an overpayment in the 
amount of $13,137.00.  The amount represents the funds paid 
to the veteran after August 1, 2001 to which he was not 
entitled.  Between August 1, 2001 and November 30, 2001, the 
veteran was paid $1017/month; and between December 1, 2001 
and the creation of the debt he was paid $1045/month.  Under 
the applicable provisions regarding reductions due to 
incarceration, the overpayment was created validly.  The 
effective date of the reduction of the veteran's VA pension 
benefits due to his incarceration was August 1, 2001.  38 
C.F.R. § 3.665.  The RO properly adjusted the amount of 
pension benefits payable to the veteran as a result of the 
incarceration in compliance with the law.

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
pension while incarcerated is without legal merit. The record 
clearly shows that the veteran was incarcerated beginning on 
June 1, 2001.  The veteran meets all of the prerequisites 
listed above.  He was incarcerated in a Federal penal 
institution beginning June 1, 2001 from that date until March 
2002, when the VA became aware of his incarceration, a period 
over 60 days.  Furthermore, he was convicted of a felony 
offense.  Therefore, the termination of his benefits due to 
incarceration for a felony offense was proper.  The law makes 
it clear that a veteran is not entitled to disability pension 
for any part of the period beginning sixty-one days after his 
imprisonment begins and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his incarceration began.  In the present case, 
the law, not the evidence, is dispositive.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Board holds that, as a matter of 
law, the veteran was not entitled to pension benefits as of 
the 61st day of his incarceration.

For the reasons and bases expressed above the Board finds 
that the termination of the veteran's VA pension benefits due 
to his period of incarceration for a felony offense was 
proper (and that the resulting overpayment was properly 
created).

Waiver of Overpayment

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2006) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in January 2003, the RO determined that 
waiver of recovery of the debt was not precluded as a result 
of fraud, misrepresentation of bad faith.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of pension benefits is warranted on the basis of 
equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2006).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1)  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (2006).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was solely at fault in the creation of the debt because of 
his failure to notify VA of his incarceration.  The record 
shows that the VA repeatedly sent the veteran VA instructions 
to report any changes in income or address.

Since the overpayment at issue resulted solely from the 
veteran's failure to notify VA promptly of his incarceration, 
and since he continued to receive VA pension benefits to 
which he knew, or should have known, that he was not 
entitled, there is no basis to conclude that his actions did 
not overwhelmingly contribute to the creation of the debt.  
No fault can be attributed to the VA with respect to the 
creation of the debt.  

The veteran has asserted that the recovery of the overpayment 
of his VA disability pension imposes financial hardship; 
however, the question for consideration at this point is 
whether the recovery of the overpayment deprives the veteran-
debtor of basic necessities and thereby results in undue 
hardship.  38 C.F.R. § 1.965(a)(3).  As noted in the 
Committee decision, the veteran's family is receiving 
apportioned benefits.  In addition, as an inmate of a federal 
prison, the veteran's basic necessities, such as food and 
shelter, are provided to him by the prison system.  Upon 
release he may be entitled to pension benefits based on the 
law in effect at that time, but at this time the veteran is 
being provided the basic necessities of life.  It further 
noted that his current spouse is employed.  

The Board finds that the veteran must sacrifice in light of 
his wrongful receipt of pension benefits to which he was not 
entitled.  Further, absent a finding that his ability to 
provide for life's basic necessities would be endangered, the 
Board cannot conclude that financial hardship would result.  
The Board therefore finds that denying the claim of 
entitlement to waiver of recovery of the indebtedness does 
not cause the veteran or his family undue hardship.  
Therefore, the veteran's claim of financial hardship is 
without merit.

In addition, the recovery of the overpayment does not defeat 
the purpose for which the veteran's benefits were intended.  
In this case, the veteran was not entitled to additional 
pension benefits in excess of that paid from August 1, 2001, 
due to his incarceration and, recovery of the debt would not 
defeat the intended purpose of the benefits.  The failure by 
the veteran to make restitution would result in an unfair 
gain to him.  Furthermore, there is no indication in the 
record that the veteran relinquished a valuable right or 
incurred any legal obligation in reliance on his VA benefits.  
The Board therefore finds that the evidence does not show 
that the veteran incurred a legal obligation or changed his 
position to his detriment in reliance upon the receipt of VA 
benefits to which he was not and is not entitled.

The failure to make restitution would result in unfair gain 
to the veteran because he received monetary benefits to which 
he was not entitled.  The VA made erroneous payments of VA 
pension benefits based on incorrect information which the 
appellant failed to rectify, and he, in turn, benefited.  

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of the VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of pension benefits in the 
amount of $13,137.00 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The termination of pension benefits effective from August 1, 
2001, and the creation of the overpayment was proper.

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $13,137.00 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


